Citation Nr: 1140175	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-32 953	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to service connection for degenerative joint disease of the cervical spine.  

3.  Entitlement to an evaluation in excess of 10 percent for traumatic brain injury, from the initial grant of service connection.  

4.  Entitlement to an initial compensable evaluation for fracture of the left clavicle and left first rib.  

5.  Entitlement to an initial compensable evaluation for fracture of the left medial malleolus and distal fibula.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO which, in part, granted service connection for traumatic brain injury, fracture of the left clavicle and left first rib, left medial malleolus and distal fibula and denied service connection for degenerative disc disease of the lumbosacral spine and degenerative joint disease of the cervical spine.  


FINDING OF FACT

On September 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant (in this case, the Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


